Exhibit 10.6

EXECUTION VERSION

FIRST AMENDMENT TO CREDIT AGREEMENT

FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May 1, 2013,
among LEE ENTERPRISES, INCORPORATED, a Delaware corporation (the “Borrower”),
the lenders from time to time party to the Credit Agreement referred to below
(the “Lenders”) and DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”) and as
collateral agent for the Lenders (in such capacity, the “Collateral Agent”).
Unless otherwise indicated, all capitalized terms used herein and not otherwise
defined herein shall have the respective meanings provided such terms in the
Credit Agreement referred to below.

W I T N E S S E T H :

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
an Exit Credit Agreement, dated as of January 30, 2012 (as amended, modified
and/or supplemented to, but not including, the date hereof, the “Credit
Agreement”);

WHEREAS, St. Louis Post-Dispatch LLC and Pulitzer Inc., each an indirect
Subsidiary of the Borrower, intend on the date hereof to refinance in full and
replace the Pulitzer Debt with the proceeds of Permitted Pulitzer Debt
Refinancing Indebtedness pursuant to that certain Note Agreement, dated as of
the date hereof, by and among St. Louis Post-Dispatch LLC, Pulitzer Inc. and the
purchasers of the notes named therein (as amended, restated, modified and/or
supplemented from time to time, the “New Pulitzer Notes”; the Indebtedness
issued thereunder, the “New Pulitzer Debt”; and such refinancing and
replacement, the “Refinancing”);

WHEREAS, as a condition to the Refinancing, Star Publishing Company, an indirect
Subsidiary of the Borrower, is required to grant the holders of the New Pulitzer
Notes a first priority Lien on all of Star Publishing Company’s interest in TNI
Partners (consisting of 50% of the total partnership interests in TNI Partners
(the “TNI Interest”)) and, concurrently therewith, will also grant the
collateral agent under the Second Lien Loan Agreement a second priority Lien on
the TNI Interest; and

WHEREAS, the Borrower has requested, and the Lenders have agreed, subject to the
terms and conditions of this Amendment, and for the good and valuable
consideration provided herein, to amend the Credit Agreement to, among other
things, permit the incurrence of Liens on the TNI Interest as contemplated by
the Refinancing;

NOW, THEREFORE, it is agreed:

SECTION 1. Amendments to the Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended by deleting the
defined terms “Excluded Domestic Subsidiary” and “Excluded TNI Assets” in their
entirety and adding the following defined terms in their appropriate
alphabetical order:

“Deferred Intercompany Notes” shall mean the collective reference to (a) the
promissory note, dated October 1, 2002, made by Lee Publications, Inc. payable
to Lee Consolidated Holdings Co., as successor by assignment to Lee Enterprises,
Incorporated. in the original



--------------------------------------------------------------------------------

principal amount of $264,000,000, (b) the revolving line of credit promissory
note, dated October 1, 2002, made by Lee Enterprises, Incorporated payable to
Lee Consolidated Holdings Co., (c) the promissory note, dated July 1, 2002, made
by Lee Publications, Inc. payable to Lee Consolidated Holdings Co., in the
original principal amount of $59,300,000, and (d) the promissory note, dated
July 1, 2002, made by Sioux City Newspapers, Inc. payable to Lee Consolidated
Holdings Co., in the original principal amount of $59,300,000, as each such note
is amended, restated, modified and/or supplemented from time to time, and any
replacements or refinancings thereof.

“Excluded Domestic Subsidiary” shall mean Pulitzer and each Domestic Subsidiary
of Pulitzer until such time as the Pulitzer Debt Satisfaction Date shall have
occurred.

“Excluded TNI Assets” shall mean all real and personal property of Star
Publishing which is leased to or used in the operations or business of TNI
Partners, and all proceeds of any of the foregoing. For the avoidance of doubt,
“Excluded TNI Assets” shall not include any Equity Interests in TNI Partners.

“Pulitzer Assets Intercreditor Agreement” shall mean an intercreditor agreement
executed and delivered, as required hereunder, by the Collateral Agent, the
collateral agent under the Second Lien Documents (and, if applicable, the
collateral agent under any Additional Second Lien Indebtedness Documents),
Pulitzer and PD LLC, which intercreditor agreement shall (x) provide, among
other things, that any Liens granted or otherwise created on any assets or
property of Pulitzer or any of its Subsidiaries pursuant to Section 9.12(a)(ii)
shall be junior and subordinated to the Liens granted or otherwise created on
such assets or property under the Second Lien Documents (and, if applicable, the
Additional Second Lien Indebtedness Documents) and (y) be consistent in form and
substance with the Intercreditor Agreement and in any event reasonably
satisfactory to the Required Lenders and as the same may thereafter be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.

“Pulitzer Debt Satisfaction Date” shall mean the date on which the final payment
and satisfaction in full of all Indebtedness and other obligations arising under
or in respect of the Pulitzer Debt Documents or any Permitted Pulitzer Debt
Refinancing Indebtedness (including any guaranty or pledge thereof by Pulitzer
and/or one or more of its Subsidiaries, but excluding any contingent
indemnification obligations that are stated under the Pulitzer Debt Documents
(or, if applicable, the documentation for any Permitted Pulitzer Debt
Refinancing Indebtedness) to survive repayment of such Indebteness) shall have
occurred.

(b) Section 1.01 of the Credit Agreement is hereby further amended by deleting
clause (i) of the definition of “Permitted Encumbrance” in its entirety and
replacing it with the following new clause (i): “(i) Liens created pursuant to
the Second Lien Loan Documents and the Liens securing any Additional Second Lien
Indebtedness; provided that, in each case, such Liens are subject to the terms
of the Intercreditor Agreement or, with respect to any such Liens on the assets
or property of Pulitzer or any of its Subsidiaries, are, following the Pulitzer
Debt Satisfaction Date, subject to the terms of the Pulitzer Assets
Intercreditor Agreement;”

 

-2-



--------------------------------------------------------------------------------

(c) Section 9.09 of the Credit Agreement is hereby amended by adding the
following proviso immediately after the phrase “Material Adverse Effect”: “;
provided that, so long as no Default or Event of Default has occurred and is
continuing, neither the failure of the Borrower, Lee Publications, Inc. or Sioux
City Newspapers, Inc. to pay prior to the final maturity thereof the principal
amount of the Intercompany Loans under the Deferred Intercompany Notes
(notwithstanding that the failure to do so constitutes a default or event of
default thereunder), nor the failure of a holder of a Deferred Intercompany Note
to take any action to enforce its rights under any Deferred Intercompany Note,
shall constitute a Default or Event of Default, and such failure shall not be
deemed, in and of itself, to have a Material Adverse Effect”.

(d) Section 9.12(a) of the Credit Agreement is hereby amended by replacing
subclause (ii) thereof in its entirety with the following: “(ii) each Excluded
Domestic Subsidiary that has not yet entered into the Subsidiaries Guaranty, the
Security Agreement and/or the Pledge Agreement, after the occurrence of the
Pulitzer Debt Satisfaction Date, to take all actions required for such
Subsidiary to become a party to the Subsidiaries Guaranty, the Security
Agreement and/or the Pledge Agreement in accordance with the terms of the
Subsidiaries Guaranty, the Security Agreement and/or the Pledge Agreement upon
the date upon which the Pulitzer Debt Satisfaction Date shall have occurred
(provided that (x) in no event will any Lien be granted or be required to be
created as a result thereof on any Excluded TNI Assets and (y) any Lien granted
or created or required to be granted or created on any asset or property of
Pulitzer or any of its Subsidiaries pursuant to this Section 9.12(a)(ii) shall
be at all times junior and subordinated to the Liens granted on such assets or
property under the Second Lien Documents or, if applicable, the Additional
Second Lien Indebtedness Documents, in accordance with the Pulitzer Assets
Intercreditor Agreement to the extent then in effect).

(e) Section 9.12(a) of the Credit Agreement is hereby further amended by
inserting immediately prior to the last period thereof the following: “, and the
Collateral Agent shall, and the Borrower shall cause Pulitzer, PD LLC and the
collateral agent under the Second Lien Documents (and, if applicable, the
collateral agent under any Additional Second Lien Indebtedness Documents) to,
execute and deliver the Pulitzer Assets Intercreditor Agreement”.

(f) Section 10.01 of the Credit Agreement is hereby amended by inserting
immediately prior to the semicolon at the end of clause (xviii) thereof the
following: “or, with respect to any such Liens on the assets or property of
Pulitzer or any of its Subsidiaries, following the Pulitzer Debt Satisfaction
Date and the granting or creation of Liens in favor of the Collateral Agent on
such assets or property pursuant to Section 9.12(a)(i), subject to the terms of
the Pulitzer Assets Intercreditor Agreement”.

(g) Section 11.04 of the Credit Agreement is hereby amended by inserting
immediately after the last sentence of Section 11.04 but prior to the word “or”
the following proviso: “provided further that, so long as no Default or Event of
Default has otherwise occurred and is continuing (or was otherwise occurring or
continuing at such time), it shall not be (nor shall it have been) a Default or
Event of Default under this Section 11.04 if an event of default or default
arises (or arose on or prior to the Amendment Effective Date (as defined in the
First

 

-3-



--------------------------------------------------------------------------------

Amendment, dated as of May 1, 2013, to this Agreement)) under a Deferred
Intercompany Note solely as a result of the Borrower’s, Lee Publications, Inc.’s
or Sioux City Newspapers, Inc.’s failure (X) to pay, prior to the final maturity
thereof, the principal amount of the Intercompany Loans under the Deferred
Intercompany Notes as and when it becomes (or became) due and payable and (Y) to
have paid, prior to such Amendment Effective Date, interest on the Intercompany
Loans under the Deferred Intercompany Notes as and when it became due and
payable (and, for the avoidance of doubt, it shall not be (nor shall it have
been) a Default or Event of Default if a holder of a Deferred Intercompany Note
shall fail (or shall have failed) to take any action to enforce its rights under
any Deferred Intercompany Note in respect of the foregoing);”.

For the purposes of this Amendment, the Defaults and Events of Default existing
on the Amendment Effective Date and referred to in the immediately preceding
sentence in respect of the Deferred Intercompany Notes shall be referred to as
the “Existing Defaults”.

SECTION 2. Amendments to Intercompany Subordination Agreement. Section 7 of the
Intercompany Subordination Agreement is hereby amended by adding immediately
before the period at the end of the definition of “Enforcement Action” the
following proviso: “provided that the accrual of default interest under the
Deferred Intercompany Notes shall not constitute an Enforcement Action so long
as no Default or Event of Default shall have occurred and be continuing under
the Credit Agreement”.

SECTION 3. Miscellaneous Provisions

(a) In order to induce the Lenders to enter into this Amendment, the Borrower
hereby represents and warrants that (i) no Default or Event of Default (other
than the Existing Defaults) exists as of the Amendment Effective Date (as
defined below), both immediately before and immediately after giving effect to
the Refinancing and this Amendment on such date, (ii) all of the representations
and warranties (other than any representation or warranty that would not be true
and correct solely as a result of the Existing Defaults) contained in the Credit
Agreement and in the other Credit Documents are true and correct on the
Amendment Effective Date, both immediately before and immediately after giving
effect to the Refinancing and this Amendment on such date, with the same effect
as though such representations and warranties had been made on and as of the
Amendment Effective Date (it being understood that any representation or
warranty made as of a specific date shall be true and correct as of such
specific date), (iii) the failure to pay principal under the Deferred
Intercompany Notes shall not (x) constitute a default or event of default,
conflict with or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any property
or assets of any Credit Party or any of its Subsidiaries pursuant to the terms
of any material indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, in each case
to which any Credit Party or any of its Subsidiaries is a party or by which it
or any of its property or assets is bound or to which it may be subject, or
(y) violate any provision of the certificate or articles of incorporation,
certificate of formation, limited liability company agreement or by-laws (or
equivalent organizational documents), as applicable, of any Credit Party or any
of its Subsidiaries, (iv) the New Pulitzer Debt constitutes, and satisfies the
definition of, Permitted Pulitzer Debt Refinancing Indebtedness, as such term is
defined in the

 

-4-



--------------------------------------------------------------------------------

Credit Agreement, and (v) the Borrower has the Company power and authority to
execute, deliver and perform the terms and provisions of this Amendment (and the
Credit Agreement as amended hereby) and has taken all Company action to
authorize the execution, delivery and performance by it of this Amendment (and
the performance of the Credit Agreement as amended hereby).

(b) The Credit Parties acknowledge and agree that the Credit Agreement (as
modified hereby) and each other Credit Document, and all Obligations and Liens
thereunder, are valid and enforceable against the Credit Parties in every
respect and all of the terms and conditions thereof are legally binding upon the
Credit Parties, in each case all without offset, counterclaims or defenses of
any kind. The Credit Parties and the Lenders acknowledge and reaffirm the
priorities set forth in Section 13.17 of the Credit Agreement.

(c) This Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

(d) This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered (including by facsimile or other electronic
transmission) shall be an original, but all of which shall together constitute
one and the same instrument.

(e) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAW OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES. EACH OF THE PARTIES TO
THIS AMENDMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT,
THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

(f) This Amendment shall become effective on the date (the “Amendment Effective
Date”) when each of the following conditions shall have been satisfied:

 

  1. the Borrower, each other Credit Party (including, without limitation, each
party to the Intercompany Subordination Agreement) and Lenders constituting the
Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
or other electronic transmission) the same to the Administrative Agent;

 

  2. the Borrower shall have paid to the Administrative Agent all fees, costs
and expenses (including, without limitation, the fees and expenses of counsel)
payable to the Administrative Agent to the extent then due;

 

-5-



--------------------------------------------------------------------------------

  3. (i) no Default or Event of Default (other than the Existing Defaults) shall
have occurred and be continuing, and (ii) all of the representations and
warranties (other than any representation or warranty that would not be true and
correct solely as a result of the Existing Defaults) contained in the Credit
Agreement and in the other Credit Documents are true and correct, in each case
on the Amendment Effective Date, both immediately before and immediately after
giving effect to the Refinancing and this Amendment on such date, with, in the
case of clause (ii), the same effect as though such representations and
warranties had been made on and as of the Amendment Effective Date (it being
understood that any representation or warranty made as of a specific date shall
be true and correct as of such specific date);

 

  4. the Lenders shall have received execution versions of the New Pulitzer
Notes and the related instruments, agreements and documents to be executed in
connection therewith (including without limitation, any guaranties of the New
Pulitzer Notes), and the Required Lenders shall be reasonably satisfied with the
terms and conditions thereof;

 

  5. the conditions precedent to the effectiveness of the New Pulitzer Notes
shall have been satisfied pursuant to the terms thereof, and the Pulitzer Debt
outstanding immediately prior to the Amendment Effective Date shall have been
repaid in full with proceeds of the New Pulitzer Notes; and

 

  6. the Lenders shall have received an amendment to the Second Lien Loan
Documents, in form and substance reasonably satisfactory to the Required
Lenders, and the conditions precedent to the effectiveness thereof shall have
been satisfied pursuant to the terms thereof.

(g) The execution and delivery of this Amendment by any Lender shall be binding
upon each of its successors and assigns (including Assignees) and binding in
respect of all of its Revolving Loan Commitments and Loans, including any
Revolving Loan Commitments or Loans acquired subsequent to its execution and
delivery hereof and prior to the effectiveness hereof.

(h) The Credit Parties and the Lenders hereby acknowledge and agree that the
reference in each of the Deferred Intercompany Notes to the “Credit Agreement”
shall be deemed for all purposes to be a reference to the Credit Agreement, as
amended by this Amendment and as hereafter further amended, restated, replaced,
modified and/or supplemented.

(i) Each Lender, the Administrative Agent, and the Collateral Agent acknowledge
and agree that the New Pulitzer Debt constitutes Permitted Pulitzer Debt
Refinancing Indebtedness, as such term is defined in the Credit Agreement.

 

-6-



--------------------------------------------------------------------------------

(j) By the execution hereof, the Lenders signatory hereto representing the
Required Lenders under the Credit Agreement hereby authorize and direct the
Administrative Agent and the Collateral Agent to execute and deliver this
Amendment and any other agreements or documents required in connection herewith,
including without limitation, the Pulitzer Assets Intercreditor Agreement. The
Credit Parties and the Lenders expressly agree and confirm that the
Administrative Agent’s right to indemnification, as set forth in the Credit
Agreement, shall apply with respect to any and all losses, claims, costs and
expenses that the Administrative Agent suffers, incurs or is threatened with
relating to actions taken or omitted by the Administrative Agent in connection
with this Amendment and the other documents contemplated hereby to the same
extent such right applies under the Credit Agreement.

From and after the Amendment Effective Date, all references in the Credit
Agreement and each of the other Credit Documents to the Credit Agreement shall
be deemed to be references to the Credit Agreement and the other Credit
Documents as modified hereby. All references in the Credit Agreement and each
other Credit Documents to the Credit Documents shall be deemed to include this
Amendment.

*    *    *

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

LEE ENTERPRISES, INCORPORATED, as Borrower

By:   /s/ Carl G. Schmidt   Name: Carl G. Schmidt   Title: Vice President, Chief
Financial Officer and Treasurer

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, Individually, and as Administrative Agent
and Collateral Agent

By:   /s/ Benjamin Souh  

Name: Benjamin Souh

Title:   Vice President

By:   /s/ Anca Trifan  

Name: Anca Trifan

Title:   Managing Director

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

Each of the undersigned, each being a Subsidiary Guarantor under, and as defined
in, the Credit Agreement referenced in the foregoing Amendment, hereby consents
to the entering into of the Amendment and agrees to all of the provisions
thereof, and confirms and agrees that notwithstanding the effectiveness of the
Amendment, each Security Document to which such Person is a party is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, in each case as amended by the Amendment.

THE FOREGOING CONSENT BY EACH SUBSIDIARY GUARANTOR SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

 

JOURNAL-STAR PRINTING CO.

ACCUDATA, INC.

K. FALLS BASIN PUBLISHING, INC.

LEE CONSOLIDATED HOLDINGS CO.

LEE PUBLICATIONS, INC.

LEE PROCUREMENT SOLUTIONS CO.

SIOUX CITY NEWSPAPERS, INC.

By:   /s/ C. D. Waterman III Name:   C. D. Waterman III Title:   Secretary

 

INN PARTNERS, L.C.,

 

By: ACCUDATA, INC., Managing Member

By:   /s/ C. D. Waterman III Name:   C. D. Waterman III Title:   Secretary

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT TO THE CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST REFERENCED ABOVE, AMONG LEE ENTERPRISES, INCORPORATED, VARIOUS
LENDERS AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT

 

[NAME OF LENDER]

By:       Name:   Title: By:       Name:   Title:

 

Signature Page to First Amendment